DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	Two Terminal Disclaimers are filed on January 03, 2022.  The Terminal Disclaimer under assignee “University of Houston System” is proper and is entered.  The Terminal Disclaimer under assignee “Integrated Viral Project” is improper and is rejected by the U.S. Patent & Trademark Office paralegal for the following reasons:
a) TD is disapproved with applicant name Integrated Viral Project..... The applicant name doesn't match what's listed on the ADS.
b) The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; see FP 14.26.10):
c) For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
d) A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
No additional fee is required with resubmission.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-12, 14, 16-25, 28-30 and 32-36 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-37 of copending Application No. 16/883,981. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is an apparatus is used with supplied power for treating air flow of an air handing system. A frame has a plenum with an inlet and an outlet. The frame is configured to position in the air flow of the air handing system for passage of the air flow therethrough by a prime mover such as a blower or fan. A filter is disposed in the plenum and is configured to filter the air flow therethrough up to a filtration threshold. An ultraviolet light source disposed in the plenum is connected in electrical communication with the supplied power and is configured to generate ultraviolet radiation in the plenum. A permeable metal barrier disposed in the plenum is configured to impede the air flow therethrough up to an impedance threshold. The barrier is connected in electrical communication to the supplied power and is heated to a surface temperature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
4.	Claims 13, 31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts discloses a heater disposed across the surface area of the plenum and comprising a permeable barrier of having a metal material, the permeable barrier of the heater being configured to impede allow the air flow therethrough up to an impedance porosity threshold, the metal material of the permeable barrier of the heater connected in electrical communication to the supplied power± and-the permeable barrier having an active surface area being configured
to interact with the pathogen and being heated by the supplied power to a surface temperature directed to at least damage the pathogen, wherein to allow the air flow up to the porosity threshold, the permeable barrier of the heater is configured to impede the air flow therethrough up to an impedance threshold of 20 percent giving the permeable barrier the porosity threshold of at least 80 percent.
6.	Claims 1-5, 10-12, 14, 16-25, 28-30 and 32-36 would be allowable if a proper Terminal Disclaimer is filed to overcome the double patenting rejection, as discussed in paragraph 3 above.
7.	Two Terminal Disclaimers are filed on January 03, 2022.  The Terminal Disclaimer under assignee “University of Houston System” is proper and is entered.  The Terminal Disclaimer under assignee “Integrated Viral Project” is improper and is rejected/dissaproved by the U.S. Patent & Trademark Office paralegal Jean Proctor for the following reasons:
a) TD is disapproved with applicant name Integrated Viral Project..... The applicant name doesn't match what's listed on the ADS.
b) The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; see FP 14.26.10):
c) For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
d) A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
No additional fee is required with resubmission.
NOTE:  Applicant is advised to contact the paralegal Jean Proctor (Technology Center: OPLC at the Telephone: (571) 272-1040 to resolve and correct the issues as stated above in order to file a new proper Terminal Disclaimer, as requested.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 09, 2022